Exhibit 10.28
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL
BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 


 
No. 1  
Original Issue Date:   November 21, 2012
  $1,500,000.00

 


 
MERISEL, INC.
 
10% CONVERTIBLE NOTE, DUE AUGUST 31, 2015
 
THIS NOTE is one of a series of duly authorized and issued notes of Merisel,
Inc., a Delaware corporation (the “Company”), designated as its 10% Convertible
Notes, due August 31, 2015, in the aggregate principal amount of One Million
Five Hundred Thousand and 00/100 Dollars ($1,500,000.00) (collectively, the
“Notes” and each Note comprising the Notes, a “Note”).
 
FOR VALUE RECEIVED, the Company promises to pay to SAINTS CAPITAL GRANITE, L.P.,
a Delaware limited partnership, or its registered assigns (the “Investor”), the
principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00), on August 31, 2015 or such earlier date as this Note is
required to be repaid as provided hereunder (the “Maturity Date”), and to pay
interest to the Investor on the principal amount of this Note outstanding from
time to time in accordance with the provisions hereof.  All holders of Notes are
referred to collectively, as the “Investors.”  This Note is subject to the
following additional provisions:
 
1.           Definitions.                      In addition to the terms defined
elsewhere in this Note: (a) capitalized terms that are used but not otherwise
defined herein have the meanings given to such terms in the Note Purchase
Agreement, dated as of November 21, 2012, by and between the Company and the
Investor (the “Purchase Agreement”) and (b) the following terms have the
meanings indicated below:
 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.), as amended from time to time (including any successor statute) and all
rules and regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events:  (a) the Company or any
Subsidiary commences a case or other proceeding under any Bankruptcy Law
relating to the Company or any Subsidiary thereof; (b) there is commenced
against the Company or any Subsidiary any such case or proceeding that is not
dismissed within sixty (60) days after commencement; (c) the Company or any
Subsidiary is adjudicated by a court of competent jurisdiction insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within sixty (60) days; (e) under applicable law the
Company or any Subsidiary makes a general assignment for the benefit of
creditors; (f) the Company or any Subsidiary fails to pay, or states that it is
unable to pay or is unable to pay, its debts generally as they become due; (g)
the Company or any Subsidiary calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (h) the
Company or any Subsidiary, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 
“Bankruptcy Law” means the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar state or Federal debtor
relief laws, statutes, rules, regulations, orders, or ordinances of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 
“Business Day” means any day other than a Saturday, Sunday, any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed or any other day on which the Principal Market is closed.
 
“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-third of the voting rights or equity
interests in the Company other than pursuant to the Transaction Documents; (ii)
a replacement of more than one-half of the members of the Company's board of
directors in a twelve (12) month period in a single election of directors that
is not approved by at least a majority of (x) those individuals who were members
of the board of directors on November 21, 2012, (y) those individuals who were
nominated or appointed to the board of directors by at least a majority of such
members of the board of directors (collectively, the persons referenced in
clauses (x) and (y) shall be referred to herein as the “Incumbent Directors”),
and (z) any member of the board of directors who was nominated or appointed by a
majority of the Incumbent Directors at the time of such nomination or
appointment; (iii) a Fundamental Transaction (as defined in Section 10(c)), a
merger or consolidation of the Company or any Subsidiary in one or a series of
related transactions, unless following such transaction or series of
transactions, the holders of the Company's securities prior to the first such
transaction continue to hold at least two-thirds of the voting rights and equity
interests in the surviving entity; (iv) a sale of all or substantially all of
the assets of the Company and its Subsidiaries on a consolidated basis; (v) a
recapitalization, reorganization or other transaction involving the Company or
any Subsidiary that constitutes or results in a transfer of more than one-third
of the voting rights or equity interests in the Company, unless following such
transaction or series of transactions, the holders of the Company's securities
prior to the first such transaction continue to hold at least two-thirds of the
voting rights and equity interests in the surviving entity or acquirer of such
assets and one-half or more of the board of directors of the Company remain the
same; or (vi) the execution by the Company or its controlling stockholders of an
agreement providing for or reasonably likely to result in any of the foregoing
events.
 
 
2

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Common Stock Equivalent” means securities, such as stock options, warrants,
convertible notes, convertible bonds and contingent shares, entitling any Person
to acquire shares of Common Stock.
 
“Conversion Date” means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 5(a).
 
“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.
 
“Conversion Price” at any Conversion Date, means the greater of (a) $0.10,
subject to adjustment from time to time in accordance with the terms of the
Notes; or (b) in the period following March 31, 2013, the EBITDA Conversion
Price, in all cases, subject to adjustment as provided herein.
 
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“EBITDA” means the net income of the Company and its Subsidiaries, on a
consolidated basis, from continuing operations before interest expense (income),
income taxes, depreciation and amortization expense, adding back non-cash
charges including, without limitation, compensation charges for equity grants
and charges for unconsolidated losses (gains), determined directly or indirectly
from the consolidated financial statements of the Company and its Subsidiaries
contained in the Quarterly Report on Form 10-Q or Annual Report on Form 10-K of
the Company for the applicable periods.
 
“EBITDA Conversion Price” for each Conversion Date, is equal to (i) (x) EBITDA
for the twelve months ended March 31, 2013 multiplied (y) by six  and one half
(6.5) less amounts outstanding under the Existing Indebtedness or any other
Indebtedness for borrowed money and liabilities relating to the Company’s
outstanding redeemable Series A Preferred Stock and this Note, in each case as
of March 31, 2013, plus the Company’s closing cash balance, as of March 31,
2013, and (ii) divided by the number of Common Stock outstanding as of the
fiscal quarter ended on March 31, 2013.
 
“Eligible Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTC Bulletin Board or the OTC Pink Market, on which
the Common Stock is listed or quoted for trading on the date in question.
 
 
3

--------------------------------------------------------------------------------

 
 
 “Event of Default” means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body).
 
(i)     any default in the payment, when the same becomes due and payable
(whether on a Prepayment Date, the Maturity Date or by acceleration or
prepayment or otherwise), of principal under or interest in respect of this Note
or the Company or any Subsidiary fails in any material respect to observe or
perform any other obligation under this Note or under the Purchase Agreement;
 
(ii)               the Company or any Subsidiary (1) fails to pay when due or
there is an acceleration of any monetary obligation (regardless of amount) under
the Existing Indebtedness or any currently existing or hereafter arising
debenture (other than a Note) or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced, any
Indebtedness or under any long term leasing or factoring arrangement, if the
aggregate amount of the obligations and liabilities of the Company and the
subsidiaries thereunder exceed $100,000 (each of the foregoing, including the
Existing Indebtedness, a “Material Debt Agreement”), or (2) fails to observe or
perform any other obligation under any Material Debt Agreement, and such failure
results in the obligations thereunder becoming or being declared due and payable
prior to the date on which they would otherwise become due and payable.
 
(iii)               the occurrence of any Change of Control other than a Change
of Control  approved or consented to by Investors holding at least 60% of the
aggregate principal amount of the then outstanding Notes;
 
(iv)               the occurrence of a Bankruptcy Event;
 
(v)               the Company fails to have available and reserved for the
benefit of the holders of Notes a number of authorized but unissued and
otherwise unreserved shares of Common Stock sufficient to issue Underlying
Shares upon any conversion in full of all Notes; or
 
(vi)               the Company fails to make any cash payment required under the
Transaction Documents (other than as set forth in paragraph (i) above).
 
“Existing Indebtedness” means Indebtedness incurred by the Company and its
Subsidiaries pursuant to that certain Revolving Credit and Security Agreement,
dated as of August 13, 2010 among the Company, Merisel Americas, Inc., a
Delaware corporation, Color Edge LLC, a Delaware limited liability company,
Color Edge Visual LLC, a Delaware limited liability company, Comp 24 LLC, a
Delaware limited liability company, Crush Creative LLC, a Delaware limited
liability company, Dennis Curtin Studios, LLC, a Delaware limited liability
company, MADP, LLC, a Delaware limited liability company, Advertising Props,
Inc., a Georgia corporation, and Fuel Digital, LLC, a Delaware limited liability
company, the financial institutions which are now or which thereafter become a
party thereto and PNC BANK, NATIONAL ASSOCIATION, as agent for Lenders, as the
same has been amended, supplemented or otherwise modified.
 
 
4

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than unsecured accounts payable incurred in the ordinary course of business and
no more than ninety (90) days past the due date set forth in the invoice
therefor), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all obligations of such
Person in respect of interest rate protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements that
exceed amounts necessary to hedge the Company’s cross-currency exposure and (h)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner.
 
“Original Issue Date” has the meaning set forth on the face of this Note.
 
“Prepayment Date” means any date on which a prepayment is made pursuant to
Section 12.
 
“Proceeding” means a claim, suit, arbitration, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Trading Day” means (i) a day on which the Common Stock is traded on the
Principal Market, (ii) a day on which the Common Stock is traded on an Eligible
Market, or (iii) if the Common Stock is not reported on the Principal Market or
an Eligible Market (or any similar organization or agency succeeding to its
functions of reporting prices) then Trading Day shall mean a Business Day.
 
“Transaction Documents” has the meaning set forth in the Purchase Agreement.
 
“Restricted Period” means from the Original Issue Date until March 31, 2013.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes and payment of interest thereunder.
 
2.           Interest.
 
(a)           Interest on the aggregate unconverted and then outstanding
principal amount of this Note shall be calculated at the rate of 10% per annum,
compounded quarterly, in arrears on the 1st day of each calendar quarter,
beginning on January 1, 2013 (each, an “Interest Payment Date”); provided, that,
during the continuance of an Event of Default, this Note shall bear interest at
the rate of 12.0% per annum (the “Default Rate”). Interest shall be calculated
on the basis of a 360-day year for the actual number of days elapsed and shall
accrue daily commencing on the Original Issue Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           On each Interest Payment Date, accrued interest on this Note shall
be paid in kind by the Company by capitalizing the interest and increasing the
unpaid principal amount of this Note, and interest on this Note shall thereafter
accrue on the increased principal amount of this Note.  Notwithstanding the
foregoing, at least five (5) Trading Days prior to an Interest Payment Date, the
Company may deliver written notice to the Investor indicating that it intends to
pay interest in cash in lieu of capitalizing the interest. The Company may
indicate in any such notice that the election to pay interest in cash contained
therein shall continue for subsequent Interest Payment Dates until
rescinded.  Once capitalized, the Company may at its option pay any accrued
capitalized interest in cash at any time prior to the delivery of a Conversion
Notice by the Investor to the Company.  All interest payable in respect of the
Notes on any Interest Payment Date must be paid in the same manner.
 
3.           Registration of Notes.  The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of principal and interest hereunder, notwithstanding notice to
the contrary.  A Registered Note may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register.  Upon its
receipt of a request to assign or sell all or part of any Registered Note by a
holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 4 below.
 
4.           Registration of Transfers and Exchanges.  In accordance with
Section 4(e) of the Purchase Agreement, the Company shall register the transfer
of any portion of this Note in the Register upon surrender of this Note to the
Company at its address for notice set forth herein. Upon any such registration
or transfer in accordance with Section 9(g) of the Purchase Agreement, a new
Note, in substantially the form of this Note (any such new debenture, a “New
Note”), evidencing the portion of this Note so transferred shall be issued to
the transferee and a New Note evidencing the remaining portion of this Note not
so transferred, if any, shall be issued to the transferring Investor. The
acceptance of the New Note by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Note. The Company shall be entitled to reasonable assurance, including an
opinion of counsel reasonably acceptable to the Company that such transfer
complies with applicable federal and state securities laws.  This Note is
exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Investor surrendering the same;
provided that each such New Note shall have an aggregate principal balance
greater than or equal to the applicable Minimum Transfer Amount. No service
charge or other fee will be imposed in connection with any such registration of
transfer or exchange.
 
5.           Conversion.
 
(a)           Subject to the provisions of Section 5(b) and Section 5(c) below,
all or any portion of the principal amount of this Note then outstanding
together with any accrued and unpaid interest hereunder shall be convertible
into shares of Common Stock at the Conversion Price, at the option of the
Investor, at any time and from time to time from and after the end of the
Restricted Period. The Investor may effect conversions under this Section 5 by
delivering to the Company a Conversion Notice together with a schedule in the
form of Schedule 1 attached hereto (the “Conversion Schedule”).  If the Investor
is converting less than all of the principal amount represented by this Note,
the Company shall honor such conversion and shall promptly deliver to the
Investor a Conversion Schedule indicating the principal amount which has not
been converted.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything else hereunder to the contrary, if at any
time the number of shares of Common Stock authorized and reserved for issuance
by the Company is less than the number of Underlying Shares issuable upon a
conversion hereunder, the Investor may only convert that portion of the
principal amount of this Note or accrued and unpaid interest on this Note that
is convertible into the number of shares of Common Stock authorized and
available for issuance by the Company.
 
(c)           Notwithstanding the provisions of Section 5(a) above, each
conversion of the principal amount then outstanding or any accrued and unpaid
interest of this Note, shall be in an amount at least equal to the lesser of (i)
one million dollars ($1,000,000) or (ii) the then outstanding principal amount
of this Note and any accrued and unpaid interest hereunder.
 
6.           Mechanics of Conversion.
 
(a)           The number of Underlying Shares issuable upon any conversion
hereunder shall equal the outstanding principal amount of this Note to be
converted (including any accrued interest thereon capitalized pursuant to
Section 2(b) of this Note), divided by the Conversion Price on the Conversion
Date, plus (if indicated in the applicable Conversion Notice) the amount of any
accrued but unpaid interest on this Note through the Conversion Date, divided by
the Conversion Price on the Conversion Date.
 
(b)           The Company shall, by the fifth (5th)Trading Day following each
Conversion Date, issue or cause to be issued and cause to be delivered to or
upon the written order of the Investor and in such name or names as the Investor
may designate a certificate for the Underlying Shares issuable upon such
conversion, bearing any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the same form as the legend described
in Section 2(g) of the Purchase Agreement until such time as the Underlying
Shares have been registered under the 1933 Act. The Investor, or any Person so
designated by the Investor to receive Underlying Shares, shall be deemed to have
become holder of record of such Underlying Shares as of such Conversion Date.
 
(c)           The Investor shall not be required to deliver the original Note in
order to effect a conversion hereunder.  Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the Note and
issuance of a New Note representing the remaining outstanding principal amount.
 
(d)           The Company's obligations to issue and deliver Underlying Shares
upon conversion of this Note in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by the Investor to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Investor or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Investor or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Investor in connection
with the issuance of such Underlying Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Events of Default.
 
(a)           At any time or times following the occurrence and during the
continuance of an Event of Default (except in the case of clause (iv) within the
definition of Event of Default, in which case Section 7(c) below shall control),
the Investor may elect, by notice to the Company (an “Event Notice”) to inform
the Company that all outstanding principal and accrued but unpaid interest on
this Note and any other amounts then owing under the Transaction Documents is
immediately due and payable in full in Dollars in cash, without any further
action by the Investor, and the Company shall immediately be obligated to
repurchase this Note held by such Investor.
 
(b)           Following the occurrence and during the continuance of an Event of
Default (except in the case of clause (iv) within the definition of Event of
Default, in which case Section 7(c) below shall control), regardless of whether
or not the Investor elects to deliver an Event Notice to the Company, interest
on this Note shall continue to accrue at the Default Rate and shall be paid in
kind by increasing the unpaid principal amount of this Note on a quarterly
compounded basis in accordance with Section 2 above.
 
(c)           Upon the occurrence of any Bankruptcy Event with respect to the
Company, all outstanding principal and accrued but unpaid interest on this Note
and any other amounts then owing under the Transaction Documents shall
immediately become due and payable in full in Dollars in cash (free of any claim
of subordination), without any action by the Investor, as if the Investor had
delivered an Event Notice immediately prior to the occurrence of such Bankruptcy
Event.
 
(d)           Except as described in Section 7(a) above, in connection with any
Event of Default, the Investor need not provide and the Company hereby waives
any presentment, demand, protest or other notice of any kind, and the Investor
may immediately enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Any Event Notice may be
rescinded and annulled by the Investor at any time prior to payment hereunder.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereto.
 
8.           Ranking.  This Note ranks pari passu with all other Notes now or
hereafter issued pursuant to the Transaction Documents.  Except as otherwise
contemplated by the Transaction Documents, the Company shall repay amounts due
under this Note and all other Notes on a pro rata basis, based upon the relative
unpaid principal balances thereof then due.
 
 
8

--------------------------------------------------------------------------------

 
 
9.           Reservation of Underlying Shares.  The Company covenants that shall
use its best efforts to take all corporate action necessary to amend its
Certificate of Incorporation and to have authorized, reserved and available, no
less than the number of Underlying Shares which are then issuable and
deliverable upon the conversion of (and otherwise in respect of) this entire
Note (taking into account the adjustments of Section 10 below), free from
preemptive rights or any other contingent purchase rights of Persons other than
the Investor. Without limiting the foregoing, the Company shall propose an
amendment to its Certificate of Incorporation to increase the authorized number
of shares of its Common Stock to effectuate the foregoing for consideration by
the Company’s stockholders at the first stockholders’ meeting to be convened
following the issuance of this Note, and the Company’s board of directors shall
recommend the adoption of such proposal by the Company’s stockholders.  The
Company covenants that all Underlying Shares so issuable and deliverable shall,
upon issuance in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.
 
10.           Certain Adjustments.  The Conversion Price is subject to
adjustment from time to time as set forth in this Section 10.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Note is outstanding, distributes to all holders of Common Stock (i) evidences of
its Indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then, at the request of the Investor delivered before the 90th day
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Company will deliver to the Investor, within five
Trading Days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that the Investor would have been
entitled to receive in respect of the Underlying Shares for which this Note
could have been converted immediately prior to such record date.  If such
Distributed Property is not delivered to the Investor pursuant to the preceding
sentence, then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date.  Notwithstanding the foregoing,
this Section 10(b) shall not apply to any distribution of rights or securities
in respect of adoption by the Company of a stockholder rights plan, which events
shall be covered by Section 10(a).
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person pursuant to which the Common Stock is effectively
converted and exchanged, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions
pursuant to which the Common Stock is effectively converted and exchanged, (iii)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which at least a majority of the outstanding Common Stock
are tendered and exchanged for other securities, cash or property or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 10(a)
above) (in any such case, a “Fundamental Transaction”), then the Investor shall
have the right to: (x) declare an Event of Default pursuant to clause (iii)
thereunder, or (y) upon any subsequent conversion of this Note, receive, for
each Underlying Share that would have been issuable upon such conversion absent
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”) or (z) require the surviving entity to issue to the Investor an
instrument identical to this Note (with an appropriate adjustment to the
conversion price) such that the Investor may receive shares of the surviving
company’s common stock.  For purposes of any such conversion, the Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Investor shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction (or, if different, the ultimate parent of such successor or entity
or the entity issuing the Alternate Consideration) shall issue to the Investor a
new debenture consistent with the foregoing provisions and evidencing the
Investor's right to convert such debenture into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (c) and insuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
(d)           Subsequent Equity Sales.
 
(i)     While this Note is outstanding, if the Company or any Subsidiary
thereof, as applicable, at any time after the first (1st) anniversary of the
Original Issue Date, shall issue or enter into any agreement or understanding to
issue shares of Common Stock or Common Stock Equivalents, at a price per share
less than the Conversion Price (if the holder of the Common Stock or Common
Stock Equivalent so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights issued in connection
with such issuance, be entitled to receive shares of Common Stock at a price
less than the Conversion Price, such issuance shall be deemed to have occurred
for less than the Conversion Price), then, the Conversion Price shall be reduced
to mirror such lower price.  Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalent is issued.  The Company shall notify the
Investor in writing, no later than the Trading Day following the issuance of any
Common Stock or Common Stock Equivalent subject to this section, indicating
therein the applicable issuance price, or of applicable reset price, exchange
price, conversion price and other pricing terms.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)               For purposes of this Section 10(d), the following subsections
(d)(ii)(l) to (d)(ii)(5) shall also be applicable:
 
(1)           Issuance of Rights or Options.  In case at any time after the
first (1st) anniversary of the Original Issue Date the Company shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Conversion Price in effect immediately
prior to the time of the granting of such Options, then the total number of
shares of Common Stock issuable upon the exercise of such Options or upon
conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Conversion Price.  Except as otherwise
provided in subsection 10(d)(ii)(3), no adjustment of the Conversion Price shall
be made upon the actual issue of such Common Stock or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such Common
Stock upon conversion or exchange of such Convertible Securities.
 
(2)           Issuance of Convertible Securities.  In case after the first (1st)
anniversary of the Original Issue Date the Company shall in any manner issue
(directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Conversion Price in effect immediately prior
to the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Conversion
Price, provided that (a) except as otherwise provided in subsection
10(d)(ii)(3), no adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities and (b) no further adjustment of the Conversion Price
shall be made by reason of the issue or sale of Convertible Securities upon
exercise of any Options to purchase any such Convertible Securities for which
adjustments of the Conversion Price have been made pursuant to the other
provisions of subsection 10(d).
 
 
11

--------------------------------------------------------------------------------

 
 
(3)           Change in Option Price or Conversion Rate.  Upon the happening of
any of the following events, namely, if the purchase price provided for in any
Option referred to in subsection 10(d)(ii)(l) hereof, the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in subsections 10(d)(ii)(l) or 10(d)(ii)(2),
or the rate at which Convertible Securities referred to in subsections
10(d)(ii)(l) or 10(d)(ii)(2) are convertible into or exchangeable for Common
Stock shall change at any time (including, but not limited to, changes under or
by reason of provisions designed to protect against dilution), the Conversion
Price in effect at the time of such event shall forthwith be readjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed purchase
price, additional consideration or conversion rate, as the case may be, at the
time initially granted, issued or sold.
 
(4)           Consideration for Stock.  In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the net amount received by
the Company therefor, after deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith by the board of directors of the Company, after deduction of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Company in connection therewith.  In case any Options shall be issued in
connection with the issue and sale of other securities of the Company, together
comprising one integral transaction in which no specific consideration is
allocated to such Options by the parties thereto, such Options shall be deemed
to have been issued for such consideration as determined in good faith by the
board of directors of the Company.  If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the “Additional Rights”) are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined using
the Black-Scholes option pricing model or another method mutually agreed to by
the Company and the Investor).  The board of directors of the Company shall
respond promptly, in writing, to an inquiry by any Investor as to the fair
market value of the Additional Rights.  In the event that the board of directors
of the Company and the holders of at least 60% of the aggregate principal amount
under the Notes are unable to agree upon the fair market value of the Additional
Rights, the Company and the Investors shall jointly select an appraiser, who is
experienced in such matters.  The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne evenly by the Company
and the Investor.
 
 
12

--------------------------------------------------------------------------------

 
 
(5)           Record Date.  In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(iii)               Notwithstanding the foregoing, no adjustment will be made
under this paragraph (d) in respect of: (1) the issuance of securities upon the
exercise, exchange or conversion of any Common Stock Equivalents, or pursuant to
any penalty, anti-dilution or similar requirements associated with securities
that have been issued or agreements that have been entered into by the Company
on or prior to the first (1st) anniversary of the Original Issue Date of this
Note (but such adjustment shall apply to any amendments, modifications, and
reissuances thereof and as a result of any changes, resets or adjustments to a
conversion or exchange price thereunder whether or not as a result of any
amendment, modification or reissuance) or (2) the grant of options or warrants,
or the issuance of additional securities in connection with the exercise
thereof, under any duly authorized Company stock option, stock incentive plan,
restricted stock plan or stock purchase plan in existence on the Closing Date.
 
(e)           Calculations.  All calculations under this Section 10 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 10, the Company at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
subsidiary, (ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Investor
a notice describing the material terms and conditions of such transaction, at
least twenty (20) calendar days prior to the applicable record or effective date
on which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Investor is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
 
13

--------------------------------------------------------------------------------

 
 
11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Underlying Shares on conversion of this Note. If
any fraction of an Underlying Share would, except for the provisions of this
Section, be issuable upon conversion of this Note or payment of interest hereon,
the number of Underlying Shares to be issued will be rounded up to the nearest
whole share.
 
12.           Prepayment.
 
(a)           Except as described in Section 12(b) below or for the payment in
cash of accrued interest previously capitalized pursuant to Section 2(b) of this
Note, this Note may not be prepaid in whole or in part without the Investor’s
prior written consent.
 
(b)           Provided that the Company has redeemed all of  the Company’s
outstanding redeemable Series A Preferred Stock, at any time prior to March 31,
2013, the Company may, in its sole discretion, elect to prepay this Note, in
whole or in part, by paying to the Investor, in immediately available funds, an
amount equal to two and one-half (2.5) times the then outstanding principal
amount or portion thereof (including any accrued and unpaid interest thereon
capitalized pursuant to Section 2(b) of this Note), as applicable, plus all
accrued and unpaid interest due under this Note, on the date that is the third
(3rd) Business Day after written notice thereof is received by the Investor in
accordance with the notice provisions described in Section 14 below.
 
13.           Additional Covenants and Negative Covenants.  Each of the
covenants and negative covenants of the Company set forth in the Purchase
Agreement are hereby incorporated herein by reference as if set forth in this
Note in their entirety, and the Company hereby agrees in favor of the Investors
to comply with each of the covenants and negative covenants.
 
14.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Conversion Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via e-mail or
via facsimile at the facsimile number specified in this Section prior to 5:30
p.m. (New York City time) on a Trading Day, (ii) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(i) if to the Company, to 127 West 30th Street, 5th Floor, New York, NY 10001,
attention: Chief Executive Officer, with a copy (which shall not constitute
notice) to: Herrick, Feinstein LLP, 2 Park Avenue, New York, NY 10016,
facsimiles: (973) 274-6420 and (212) 545-5065, attention: Edward B. Stevenson,
Esq. & David A. Pentlow, Esq. (ii) if to any of the Investors, to the address or
facsimile number appearing on the Company's stockholder records or such other
address or facsimile number as the Investor may provide to the Company in
accordance with this Section.
 
 
14

--------------------------------------------------------------------------------

 
 
15.           Miscellaneous.
 
(a)           This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
(b)           Subject to Section 15(a), above, nothing in this Note shall be
construed to give to any person or corporation other than the Company and the
Investor any legal or equitable right, remedy or cause under this Note. This
Note shall inure to the sole and exclusive benefit of the Company and the
Investor.
 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all
Proceedings shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for any Proceeding, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court or that a New York
Court is an inconvenient forum for such Proceeding.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal Proceeding.  The prevailing party in a
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
 
(d)           The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           No provision of this Note may be waived or amended except (i) in
accordance with the requirements set forth in the Purchase Agreement, and (ii)
in a written instrument signed, in the case of an amendment, by the Company and
Investors holding at least 60% of the aggregate principal amount of the then
outstanding Notes or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(g)           To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or Proceeding that may be brought by any Investor in order to
enforce any right or remedy under the Notes. Notwithstanding any provision to
the contrary contained in the Notes, it is expressly agreed and provided that
the total liability of the Company under the Notes for payments in the nature of
interest shall not exceed the maximum lawful rate authorized under applicable
law (the “Maximum Rate”), and, without limiting the foregoing, in no event shall
any rate of interest or default interest, or both of them, when aggregated with
any other sums in the nature of interest that the Company may be obligated to
pay under the Notes exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Notes is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate of interest applicable to the Notes from the effective
date forward, unless such application is precluded by applicable law. If under
any circumstances whatsoever, interest in excess of the Maximum Rate is paid by
the Company to any Investor with respect to indebtedness evidenced by the Notes,
such excess shall be applied by such Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Investor’s election.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
 
      IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.
 



  MERISEL, INC.                          
 
By:
        Name        Title   





[Signature Page to Convertible Note]


 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONVERSION NOTICE
 
 (To be Executed by the Registered
Investor in order to convert Notes)


The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of Merisel, Inc., as of the date written
below. If shares are to be issued in the name of a Person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Investor for any conversion, except for such transfer taxes, if any. All terms
used in this notice shall have the meanings set forth in the Note.
 


 

Conversion calculations:     Date to Effect Conversion           Principal
amount of Note owned prior to conversion           Principal amount of Note to
be Converted           Principal amount of Note remaining after Conversion      
    Number of shares of Common Stock to be Issued           Applicable
Conversion Price           Name of Investor

 

  By:       Name:     Title:



 
 
18

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Merisel, Inc.
10% Convertible Note, due August 31, 2015
 
CONVERSION SCHEDULE
 
This Conversion Schedule reflects conversions made under the above referenced
Notes.
 
Dated:


Date of Conversion
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
Applicable Conversion Price
               
 
                                                                               
                     



19

 





